   Case: 1:16-cv-11057 Document #: 175 Filed: 01/15/19 Page 1 of 6 PageID #:1672



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 EDELSON PC

       Plaintiff,
                                                           No. 16-CV-11057
              v.
                                                     Hon. Rebecca R. Pallmeyer
 THE BANDAS LAW FIRM PC and
 CHRISTOPHER BANDAS,

       Defendants.


   DEFENDANTS’ MOTION FOR LEAVE TO AMEND ANSWER AND WITHDRAW
        COUNTERCLAIM AND FOR JUDGMENT ON THE PLEADINGS

      Defendants The Bandas Law Firm and Christopher Bandas move for leave to

amend their Amended Answer and withdraw their Counterclaim pursuant to Fed. R. Civ.

P. 15(a) and for the entry of judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c).

      I.     Leave to Amend.

      Defendants originally filed an Answer to the First Amended Complaint on August

28, 2018. (Docket Entry #111.) Subsequently, on Plaintiff’s Motion, the Court extended

the deadline to amend pleadings from October 15, 2018 to December 3, 2018. (Docket

Entries #110, #125, #130.) On December 3, 2018, Defendants filed their operative

Amended Answer and Counterclaim. (Docket Entry #143.) Accordingly, at this time,

further leave is necessary in order to file an amended pleading, which Defendants seek

under the liberal standard of Rule 15(a). See Runnion ex rel. Runnion v. Girl Scouts of

Greater Chicago & Nw. Indiana, 786 F.3d 510, 520 (7th Cir. 2015).

      By their Second Amended Answer, Defendants propose to admit all allegations

relevant and material to the relief sought in Count V of the First Amended Complaint,

                                            1
    Case: 1:16-cv-11057 Document #: 175 Filed: 01/15/19 Page 2 of 6 PageID #:1673



which is the sole remaining count as a result of this Court’s orders on Defendants’ Motion

to Dismiss.1 (Docket Entries #95, #106.) In Count V of its First Amended Complaint,

Plaintiff seeks relief under the unauthorized practice provision of the Illinois Attorney Act,

705 ILCS 205/1. In its general prayer for relief, Plaintiff seeks the following with respect

to its claim under the Illinois Attorney Act:

       An order finding that the Unauthorized Defendants’ actions as set out
       above constitute the unauthorized practice of law in Illinois and enjoining
       them from the further practice of law in Illinois unless and until they obtain
       authorization from the Supreme Court of Illinois to practice law.

(Docket Entry #50.)

       Defendants wish to amend their pleading to admit that they have engaged in the

unauthorized practice of law in Illinois as described in the First Amended Complaint, that

they have violated the unauthorized practice provision of the Illinois Attorney Act, 705

ILCS 205/1, and that Plaintiff is entitled to a permanent injunction that Defendants shall

not engage in the practice of law in the State of Illinois unless and until they obtain

authorization from the Supreme Court of Illinois to do so.

       Additionally, informed by this Court’s opinions and the opinion of Justice Hyman in

Clark v. Gannett Co., 2018 IL App (1st) 172041, regarding Defendants’ unethical,

improper, and misleading conduct in filing or causing to be filed objections to proposed

class action settlements, Defendants also agree that Plaintiff is entitled to a permanent

injunction that Defendants shall not file or cause to be filed any objection to proposed

class action settlements in any state or federal court unless such objection satisfies the

following criteria:


1
 The Court has dismissed the following claims originally asserted by Plaintiff: “RICO” claims
under 18 U.S.C. § 1962 (Counts I and II); a claim for a permanent injunction under the All Writs
Act, 28 U.S.C. § 1651 (Count III); and an abuse of process claim under Illinois law (Count IV).
                                                2
   Case: 1:16-cv-11057 Document #: 175 Filed: 01/15/19 Page 3 of 6 PageID #:1674



       (i)     The objection must state whether it applies only to the objector, to a
               specific subset of the class, or to the entire class, and also state with
               specificity the grounds for the objection; and

       (ii)    Any payment in connection with the objection must be disclosed and
               approved by the court and, unless approved by the court after a
               hearing, no payment or other consideration may be provided in
               connection with forgoing or withdrawing the objection or forgoing,
               dismissing, or abandoning an appeal from a judgment approving the
               proposal.

       In sum, Defendants propose to amend their Answer and withdraw their

Counterclaim in order to agree that Plaintiff is entitled to the entry of the permanent

injunction it has expressly sought under the Illinois Attorney Act and also granting the

additional relief relating to any future class objections by Defendants as proposed herein.

       This relief is entirely justified under the circumstances. Defendants understand

and recognize the disservice to the legal profession and the reputations of attorneys

generally that necessarily attends a court’s finding that yet another member of the bar

and law firm has placed self-interest and financial considerations above ethical

obligations.   The orders of this Court are a matter of public record.             Defendants

acknowledge that their reputations before the courts of this jurisdiction and across the

country have been gravely but justifiably tarnished. Undoubtedly, should Defendants

continue to practice class litigation, they will carry the tattoo of these orders with them

and they greatly regret the circumstances that bring them before this Court.

       II.     Entry of Judgment on the Pleadings.

       In the event the Court grants Defendants leave to file their proposed Second

Amended Answer admitting all allegations material to Count V of the First Amended

Complaint and to withdraw their Counterclaim, Defendants move for judgment on the

pleadings. Under Rule 12(c), “[a]fter the pleadings are closed—but early enough not to

                                               3
    Case: 1:16-cv-11057 Document #: 175 Filed: 01/15/19 Page 4 of 6 PageID #:1675



delay trial—a party may move for judgment on the pleadings.” Although judgment on the

pleadings is not usually sought by the moving party against itself, nothing in Rule 12(c)

or the case law forecloses such relief. In fact, such relief fulfills the purpose of a judgment

on the pleadings, which is to terminate a case or claim if the “the moving party

demonstrates that there are no material issues of fact to be resolved.” Moss v. Martin,

473 F.3d 694, 698 (7th Cir. 2007); see also N. Indiana Gun & Outdoor Shows, Inc. v. City

of S. Bend, 163 F.3d 449, 452 (7th Cir. 1998) (To succeed on a Rule 12(c) motion, “the

moving party must demonstrate that there are no material issues of fact to be resolved.”).

       Defendants are proposing to admit all factual allegations material to Plaintiff’s sole

remaining claim for an injunction under the Illinois Attorney Act. Consequently, there are

zero factual issues that require this Court’s examination and adjudication. Moreover,

because Defendants agree that Plaintiff is entitled to the relief it seeks in Count V2—plus

the additional relief related to class objections proposed by Defendants in this Motion—

there can be no legitimate dispute that Plaintiff’s claim does not require any further judicial

process, and that the highest and best use of judicial resources under the circumstances

is the entry of judgment on the pleadings in favor of Plaintiff. As pithily stated by Judge

Easterbrook in his opinion in Chapman v. First Index, Inc., 796 F.3d 783, 787-788 (7th

Cir. 2015):

       If there is only one plaintiff, however, why should a court supply a
       subsidized dispute-resolution service when the defendant’s offer means
       that there’s no need for judicial assistance, and when other litigants, who
       do need the court’s aid, are waiting in a queue? Ordering a defendant to
       do what it is willing to do has no legitimate claim on judicial time. Why
       should a judge do legal research and write an opinion on what may be a


2
 Because they accept full responsibility for their unethical conduct, Defendants are willing to
consider additional reasonable proposals for injunctive relief that are sufficiently related to the
unauthorized practice claim that remains pending.
                                                4
   Case: 1:16-cv-11057 Document #: 175 Filed: 01/15/19 Page 5 of 6 PageID #:1676



       complex issue when the plaintiff can have relief for the asking? Opinions
       are supposed to be the byproducts of real disputes.

       These principles are especially applicable here. In light of Defendants’ proposed

Amended Answer, the withdrawal of the Counterclaim, and their “unconditional surrender”

to Plaintiff’s request for relief on the sole remaining count of the First Amended Complaint,

see Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 85, 133 S. Ct. 1523, 1536, 185

L. Ed. 2d 636 (2013) (Kagan, J., dissenting), what remains in dispute in this case?

Defendants are totally capitulating to everything Plaintiff seeks in Count V (and more).

       To allow this case to proceed would undermine Judge Easterbrook’s admonition

that the courts should not be used as a “subsidized dispute-resolution service.” More

troubling, however, is that it appears that the sole remaining purpose of this case, if it

were to continue after Defendants’ capitulation, would be retribution. That this would be

an improper use of the courts is undeniable. Arnold v. Villarreal, 853 F.3d 384, 389 (7th

Cir. 2017) (“[T]he courts are not a proper venue for petty score-settling.”).

                                      CONCLUSION

       Defendants respectfully request that the Court grant leave to Defendants to file a

Second Amended Answer and withdraw their Counterclaim, and also enter judgment on

the pleadings.

Dated: January 15, 2019                     /s/ Robert P. Cummins
                                          Robert P. Cummins
                                          NORMAN, HANSON & DETROY, LLC
                                          Two Canal Plaza, P.O. Box 4600
                                          Portland, ME 04112-4600
                                          Email: rcummins@nhdlaw.com
                                          Tel.: (207) 774-7000
                                          Fax: (207) 775-0806
                                          Attorney for Defendants The Bandas Law Firm
                                          PC and Christopher Bandas
                                          (Appearance pending)

                                             5
   Case: 1:16-cv-11057 Document #: 175 Filed: 01/15/19 Page 6 of 6 PageID #:1677



                             CERTIFICATE OF SERVICE

      I certify that on January 15, 2019, I electronically filed the foregoing Motion with

the Clerk of the Court via the CM/ECF system, which will send notification of such filing

to counsel of record.


                                           /s/ Robert P. Cummins
                                         Robert P. Cummins
                                         NORMAN, HANSON & DETROY, LLC
                                         Two Canal Plaza, P.O. Box 4600
                                         Portland, ME 04112-4600
                                         Email: rcummins@nhdlaw.com
                                         Tel.: (207) 774-7000
                                         Fax: (207) 775-0806
                                         Attorney for Defendants The Bandas Law
                                         Firm PC and Christopher Bandas
                                         (Appearance pending)




                                           6
